ON CONFESSION OF ERROR

CORTINAS, j.
Based on the State’s proper confession of error, we grant the petition for writ of habeas corpus and remand this cause to the trial court. The State shall have no more than three business days following the issuance of this opinion to file a legally sufficient motion for pretrial detention. *393Should the State fail to file such a motion, the trial court shall immediately thereafter conduct a hearing pursuant to Rule 3.131 to determine appropriate conditions of release. The defendant shall remain in custody pending the determination of pretrial release or detention. Ginsberg v. Ryan, 60 So.3d 475, 478 (Fla. 3d DCA 2011).
This opinion shall take effect immediately notwithstanding the filing or disposition of any motion for rehearing.